DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 10 discloses “a power generation amount measurement unit that measures a second efficiency range power generation amount, which is an amount of power generated by the motor and stored in the battery, when the engine operates in a second efficiency range being out of the first efficiency range; and a power control unit that controls power of the second efficiency range power generation amount to be supplied from the battery to the motor when it is necessary to supply power for driving the motor”.
The closest prior art of record is NAGAMIYA et al. (US 20170144650, hereinafter NAGAMIYA). NAGAMIYA teaches “the ECU 40 stops an operation of the engine 23 and makes only the second motor 22 generate output power in an operating range where the operating efficiency of the engine 23 is low, such as when the vehicle 10 starts moving and when the vehicle 10 is running at a low load, etc.”.
Another closest prior art of record is Seto et al. (US 20150243947, hereinafter Seto). Seto teaches “The vehicle HV is driven both by the electric motor 93 and the internal-combustion engine 96 with the batteries of the power supply device 100 being charged/discharged.  The electric motor 93 is 
In regards to claims 1 and 10, NAGAMIYA taken either individually or in combination with Seto fails to teach or render obvious an apparatus for disclosing: “a power generation amount measurement unit that measures a second efficiency range power generation amount, which is an amount of power generated by the motor and stored in the battery, when the engine operates in a second efficiency range being out of the first efficiency range; and a power control unit that controls power of the second efficiency range power generation amount to be supplied from the battery to the motor when it is necessary to supply power for driving the motor”.
Claims 2-9 are allowed as being dependent claims to the previous allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663